Citation Nr: 0401650	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-47 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of L4-5 
laminectomy, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for hypertension and an 
enlarged heart.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for depression, 
secondary to the service-connected residuals of L4-5 
laminectomy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983 and again from November 1990 to September 1992.  
The veteran also had additional service in the Georgia 
National Guard.  

The Board notes that the most recent supplemental statement 
of the case, issued in May 2003, lists 9 issues on appeal.  
In an August 2003 statement, the veteran withdrew from the 
appeal the issue of entitlement to a higher initial rating 
for residuals of scars, removal of lipomas, upper and lower 
extremities, and rib areas, and the issue of entitlement to 
service connection for hearing loss.  It is not entirely 
clear that the appeals have been perfected as to the issues 
concerning entitlement to a higher evaluation of the service-
connected bladder disability; a temporary total rating under 
38 C.F.R. § 4.29; and special monthly compensation on the 
basis of need for aid and attendance or housebound status.  
Therefore, these issues are not listed above as issues on 
appeal.  


REMAND

The veteran has submitted various statements concerning his 
request for a hearing before the Board.  Most recently, 
however, in a statement received in March 1999, he requested 
both a hearing before RO personnel and before the Board at 
the RO.  Neither of these requested hearings have since been 
scheduled by the RO.


Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  Schedule the veteran for a hearing 
before RO personnel.

2.  Schedule the veteran for a hearing 
before the Board at the RO (i.e., Travel 
Board hearing).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




